In an action by the vendee named in a contract for the purchase and sale of real property to recover the payments made on account thereof, to adjudge that he has a lien upon the real property, and to foreclose said lien, the appeal is from a judgment dismissing the complaint after trial. The contract was contingent upon the obtaining of a mortgage by the vendee “for not less than 25 years duration ”. The vendee refused a 25-year self-liquidating mortgage, contending that the quoted provision did not require that he accept an amortized mortgage. The Special Term found that the provision was ambiguous, took proof of the circumstances surrounding the execution of the contract, and held that the parties intended that the vendee would be required to accept a self-liquidating mortgage. Judgment unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.